Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered December 18, 1995, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree, robbery in the first degree and assault in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Upon our review of the record, we find that defendant knowingly, voluntarily and intelligently entered into a plea of guilty. His sentence was in accordance with the plea agreement and complied with the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.